In an action, inter alia, to recover damages for trespass, the defendants Paul Cohen, Jane Cohen, and Debbie Leiman appeal from an order of the Supreme Court, Kings County (G. Aronin, J.), dated May 19, 1995, which granted the plaintiffs’ motion to preliminarily enjoin them from interfering with the plaintiffs’ use of a certain driveway.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly granted the plaintiffs’ motion to preliminarily enjoin the defendants from interfering with their use of a driveway located on and between the plaintiffs’ property and the appellants’ property. The plaintiffs demonstrated a likelihood of success on the merits, irreparable harm absent the preliminary injunction, and a balancing of the equities in their favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Melvin v Union Coll., 195 AD2d 447; Astoria Fed. Sav. & Loan Assn. v June, 190 AD2d 644; Burmax Co. v B & S Indus., 135 *603AD2d 599; 487 Elmwood v Hassett, 107 AD2d 285; Matter of XAR Corp. v Di Donato, 76 AD2d 972). Balletta, J. P., Miller, Sullivan and Copertino, JJ., concur.